IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,551-01


                        EX PARTE JOHN LOUIS ATKINS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 20106 (B) 1 IN THE 104TH DISTRICT COURT
                             FROM TAYLOR COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to sixty-seven years’ imprisonment. The

Eleventh Court of Appeals affirmed his conviction. Atkins v. State, No. 11-18-00056-CR (Tex.

App.— Eastland Mar. 19, 2020) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In a single ground, Applicant contends that appellate counsel failed to timely inform him that

his conviction was affirmed. Applicant has alleged facts that, if true, might entitle him to relief. Ex

parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim.

App. 2005). The trial court signed a timely order designating issues directing appellate counsel to
                                                                                                    2

respond in an affidavit, but the record was forwarded before counsel responded and the trial court

made findings of fact and conclusions of law. We remand this application to the trial court to

complete its evidentiary investigation and make findings and conclusions.

       The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order and determine whether Applicant was denied his right to file a petition for

discretionary review. In doing so, the trial court shall determine whether the affidavit in the record

signed by Jessica Alexander is genuine and credible. The district clerk shall then immediately

forward to this Court the trial court’s findings and conclusions and the record developed on remand,

including, among other things, affidavits, motions, objections, proposed findings and conclusions,

orders, and transcripts from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any

extensions of time must be requested by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish